FOURTH DIVISION
                                DILLARD, C. J.,
                          DOYLE, P. J., and MERCIER, J.

                    NOTICE: Motions for reconsideration m us t be
                    physically re ceived in our clerk’s office within ten days
                    of the date of decision to be deemed timely filed.
                                    http://www.gaappeals.us/rules


                                                                       October 22, 2018




In the Court of Appeals of Georgia
 A18A1399. ADAMS v. PINETREE TRAIL ENTERPRISES, LLC
      et al.

       MERCIER, Judge.

       Charles Adams filed a lawsuit against Danny Byrd, Joel Adams and Pinetree

Trail Enterprises, LLC (“Pinetree”) (collectively “appellees”) regarding injuries he

sustained as a result of a motor vehicle collision. After Charles Adams dismissed the

lawsuit, Joel Adams and Pinetree filed a motion for attorney fees under OCGA § 9-15-

14, as did Byrd. The trial court granted the motions. Thereafter, Charles Adams filed

an application for a discretionary appeal of the fee award, which we granted. For the

reasons set forth below, we find that the trial court erred, and we vacate the awards of

attorney fees under OCGA § 9-15-14 and remand the case to the trial court for further

findings.
      At the time of the motor vehicle collision, Charles Adams worked for Pinetree

as a “cutdown man.” On August 4, 2015, Byrd, his co-worker, was driving a work

vehicle back to the Pinetree “shop” after working outside of Brunswick, and Charles

Adams was riding as a passenger. After they had been traveling for approximately 15-

20 minutes, their vehicle struck another vehicle traveling in the opposite direction.

      Charles Adams was injured as a result of the collision and subsequently filed the

underlying lawsuit and a workers’ compensation claim. The workers’ compensation

claim was resolved via a Stipulation and Agreement, approved by the State Board of

Workers’ Compensation on July 26, 2016, whereby Pinetree agreed to pay Charles

Adams $120,000. In the Stipulation the parties stated that Charles Adams “was

involved in a work-related motor vehicle accident[.]”

      In the civil action, Joel Adams and Pinetree filed a motion for summary

judgment on September 12, 2016, as did Byrd on October 10, 2016. On March 14,

2017, Charles Adams filed a voluntary dismissal of the lawsuit without prejudice.

Following the dismissal, the appellees filed motions for attorney fees under OCGA §

9-15-14 (a) and (b). The appellees claim, inter alia, that because Charles Adams was

in the course and scope of his employment at the time of the motor vehicle collision,

workers’ compensation benefits were the exclusive remedy for his injuries and as such

                                            2
the lawsuit against his employer and co-worker was barred and filed for the purposes

of harassment. The trial court granted both motions for attorney fees “pursuant to

O.C.G.A.§ 9-15-14[.]”

      1. Under OCGA § 9-15-14 (a), attorney fees may be awarded “when a party

asserted a claim, defense or other position with such a complete absence of any

justiciable issue of law or fact that the party could not reasonably have believed that

the court would accept it. We affirm an award under subsection (a) if there is any

evidence to support it.” Reynolds v. Clark, 322 Ga. App. 788, 789 (1) (746 SE2d 266)

(2013) (citation and punctuation omitted). Attorney fees may be awarded under

OCGA § 9–15–14 (b), if the court finds that “a party brought or defended an action

that lacked substantial justification or was interposed for delay or harassment, or if the

court finds that an attorney or party unnecessarily expanded the proceeding by other

improper conduct. We review a subsection (b) fee award for abuse of discretion.” Id.

at 790 (1) (citation and punctuation omitted).

      In this case, while the trial court concluded that fee awards were proper under

OCGA § 9-15-14, the court failed to state specifically whether the awards were made

under subsection (a) or (b). Furthermore, the trial court’s orders stated only that the

“Plaintiff’s claims were frivolous, lacked substantial justification, and were

                                            3
unsupported by law and fact.” “At best, the trial court’s purported findings are entirely

too vague and conclusory to permit any meaningful appellate review of the award of

attorney fees and expenses of litigation under OCGA § 9-15-14.” Reynolds, supra at

790 (1) (citation and punctuation omitted).

      “If the court awards attorney fees under OCGA § 9-15-14, it must make express

findings specifying the abusive conduct for which the award is made, and whether the

award is made under subsection (a) or (b) or both. If the court fails to make these

findings, the fees award must be vacated and the case remanded for reconsideration.”

Amayo v. Amayo, 301 Ga. 660, 660-661 (802 SE2d 245) (2017) (citations and

punctuation omitted). Therefore, because the trial court failed to make the required

findings of fact to support the awards of attorney fees to appellees under OCGA § 9-

15-14, we vacate those awards and remand the case for reconsideration consistent

with this opinion. See Amayo at 661; Fulton County School Dist. v. Hersh, 320 Ga.

App. 808, 815 (2) (740 SE2d 760 (2013) (vacating award and remanding case as

attorney fee award failed to specify the subsection of OCGA § 9-15-14 under which




                                              4
it was made, noting that “[s]pecificity in the award is important because the standards

of appellate review are different under each subsection”) (citation omitted).1

      2. In light of our holding above in Division 1, it is unnecessary to address the

remaining issues in the appeal. See Reynolds, supra at 791 (2).

      Judgment vacated and case remanded. Dillard, C. J., and Doyle, P. J.,

concur.




      1
         The appellees seem to argue that because the underlying lawsuit was
voluntarily dismissed without prejudice, as opposed to proceeding to trial, the trial
court’s order should not be vacated. However, this argument is without merit. See
generally Meister v. Brock, 268 Ga. App. 849, 850-851 (2) (602 SE2d 867) (2004)
(vacating judgment and remanding case where attorney fee award lacked appropriate
findings; fee award followed plaintiff’s voluntary dismissal of the lawsuit without
prejudice).

                                            5